THE CALVERT FUND ADMINISTRATIVE SERVICES AGREEMENT ADDENDUM TO SCHEDULE A The Fund below is entitled to receive administrative services from Calvert Investment Administrative Services, Inc. ("CIAS") under the Administrative Services Agreement dated March 1, 1999, and which will pay annual fees to CIAS pursuant to the Agreement. Calvert Government Fund Class A 0.10% Class C 0.10% Effective Date: January 1, Calvert Ultra-Short Income Fund Class I 0.10% Effective Date: January 31, For its services under this Administrative Services Agreement, CIAS is entitled to receive the fee indicated above based on average net assets. The liability to pay for services under the Agreement arises at the time a Series or Class commences operations, absent waivers. THE CALVERT FUND BY: /s/William M.
